Filed 11/19/20 P. v. Roberts CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B303312

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. MA075841
       v.

RAYMON TONY ROBERTS,

       Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Kathleen Blanchard, Judge. Affirmed.
     Glenn L. Savard, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
    INTRODUCTION AND PROCEDURAL BACKGROUND

       The Los Angeles County District Attorney filed an
information charging defendant and appellant Raymon Tony
Roberts with second degree robbery (Pen. Code, § 211; count one)1
and misdemeanor resisting, delaying, or obstructing a public
officer, peace officer, or emergency medical technician (§ 148,
subd. (a)(1); count two). The information further alleged Roberts
sustained a prior strike conviction (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)), a prior serious felony conviction (§ 667, subd.
(a)(1)), and three prior prison term convictions (§ 667.5, subd.
(b)).
       A jury convicted Roberts of both counts, and Roberts
admitted he sustained the prior strike conviction and the prior
serious felony conviction. The trial court sentenced him to 11
years in state prison, consisting of a three-year middle term on
count one, doubled to six years for the prior strike conviction,
plus five years for the prior serious felony conviction.2
       Roberts filed a timely notice of appeal, and we appointed
counsel to represent him. On June 1, 2020, appellate counsel filed
a brief raising no issues and asking us to review the record
independently. (People v. Wende (1979) 25 Cal. 3d 436 (Wende).)
Roberts did not respond to our letter advising him of his right to
file supplemental briefing.
       Following review of the record pursuant to People v. Wende,
we affirm.

1       All undesignated statutory references are to the Penal
Code.

2     The court struck the three prior prison term allegations in
the interest of justice under section 1385.




                                  2
                 FACTUAL BACKGROUND

       On the evening of March 6, 2019, and through the morning
of March 7, Gershon Maldonado was working alone as a cashier
at an AM/PM store. Roberts entered the store as Maldonado was
ringing up other customers. Maldonado had previously told
Roberts he could no longer shop in the store. Maldonado told
Roberts he was not going to provide service to him and asked him
to leave. Roberts refused to leave and said he wanted to buy some
items. Maldonado again asked Roberts to leave, at which point
Roberts grabbed some items and exited the store without paying
for them.
       Maldonado pursued Roberts out of the store and attempted
to retrieve the stolen items. Roberts said he would not give them
back, and told Maldonado he would punch him if he tried to
retrieve the items. Maldonado nevertheless attempted to take
back the items, and Roberts punched him on his right cheek and
on his forehead. A fight between the two men ensued, and
customers approached to assist Maldonado. The customers
tackled Roberts to the floor, and Maldonado went back to the
store to assist other customers. Roberts re-entered the store and
took more items, including a Rockstar energy drink and Slim
Jims. Roberts again left the store without paying for the items.
       Immediately after Roberts left the store, uniformed Los
Angeles Deputy Sheriffs arrived. Several deputies pointed their
firearms at Roberts and gave verbal commands for him to stop
walking, remove his hands from his pockets, and get on the
ground. Roberts did not respond to the officers’ commands, and
instead kept walking. Following orders from his sergeant, one of
the deputies tased Roberts, and Roberts fell to the ground
immobilized. The deputies ordered Roberts to show them his




                                3
hands, but Roberts yelled at them and did not follow their orders.
Several of the deputies surrounded Roberts and handcuffed him.

                         DISCUSSION

      We have examined the entire record, and are satisfied no
arguable issues exist in the appeal before us. (Smith v. Robbins
(2000) 528 U.S. 259, 278-279 [120 S. Ct. 746, 145 L.Ed.2d. 756];
Wende, supra, 25 Cal.3d at p. 443.)

                        DISPOSITION
      The judgment is affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




CURREY, J.



We concur:




MANELLA, P.J.



COLLINS, J.




                                4